       Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 1 of 17




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA and                  )
                                                                            FILED
                                                                          HARRISBURG, PA
COMMONWEALTH OF                               )
PENNSYLVANIA, DEPARTIYIENT                    )                             SEP 19~2ll19
OF ENVIRONIYIENTAL PROTECTION                 )
                                              )
                                                                    PER     A94
                                                                             DE;;:;:P:;-;-U:=TY~C-:::---:L-:-E-R_K_
      Plaintiffs,                             )      COMPLAINT
                                              )
             V.                               )
                                              )     Case No.   ,1: /9- CV-/ u;) D
FOSTER WHEELER ENERGY                         )
CORPORATION,                                  )
                                              )
      Defendant.                              )


      The United States of America, by the authority of the Attorney General of

the United States, acting at the request of the Administrator of the United States

Environmental Protection Agency ("EPA"), and the Commonwealth of

Pennsylvania, Department of Environmental Protection ("PADEP") file this

complaint and allege as follows:

                          NATURE OF THE ACTION

      1.     This is a civil action brought against Foster Wheeler Energy

Corporation ("FWEC" or the "Defendant") pursuant to Sections 106, 107(a), and

113 (g) of the Comprehensive Environmental Response, Compensation, and

Liability Act, 42 U.S.C. §§ 9606, 9607(a), and 9613(g), as amended by the

Superfund Amendments and Reauthorization Act of 1986 ("CERCLA"), and
       Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 2 of 17




Sections 507 and 1103 of the Hazardous Sites Cleanup Act, Act of October 18,

1988, P.L. 756, 35 P.S. §§ 6020.507 and 6020.11-03 ("HSCA"), regarding the

Foster Wheeler Energy Corporation/Church Road TCE Superfund Alternative Site

("Site") in Mountain.Top, Luzerne County, Pennsylvania. Plaintiffs seek

injunctive relief for the performance of the response actions selected in the

September 25, 2018 Interim Record of Decision ("IROD") and recovery of costs

incurred and to be incurred by the United States and PADEP in response to

releases or threats of releases of hazardous substances at or from the Site.

                           JURISDICTION AND VENUE

       2.     This Court has jurisdiction over the subject matter of this action and

over the Defendant under 28 U.S.C. §§ 1331, 1345, and 1367, and Section l 13(b)

of CERCLA, 42 U.S.C. § 9613(b).

       3.    Venue is proper in this judicial district pursuant to 28 U.S.C. §

139l(b) and Section 113(b) of CERCLA, 42 U.S.C. § 9613(b), because the

relevant releases or threatened releases of hazardous substances occurred within

this district and because the Site is located within this district.

                           STATUTORY FRAMEWORK

       4.     CERCLA.was enacted in 1980 to provide a comprehensive

governmental mechanism for abating releases and threatened releases of hazardous

substances and other pollutants and contaminants and for funding the costs of such


                                            2
      Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 3 of 17



                     -
abatement and related enforcement activities, which are known as "response

actions." 42 U.S.C. §§ 9604(a); 9601(25).

      5.    Under Section 104(a)(l) of <";ERCLA, 42 U.S.C. § 9604(a)(l):

             Whenever (A) any hazardous substance is released or
             there is a substantial threat of such a release into the
             environment, or (B) there is a release or substantial threat
             of release into the environment of any pollutant or
             contaminant which may present an imminent and
           . substantial danger to the public health or welfare, the
             President is authorized to act, consistent with the national
             contingency plan, to remove or arrange for the removal
             of, and provide for remedial action relating to such
             hazardous substance, pollutant, or contaminant at any
             time (including its removal from any contaminated
             natural resource), or take any other response measure
             consistent with the national contingency plan which the
             President deems necessary to protect the public health or
             welfare or the environment. When the President
             determines that such action will be done properly and
             promptly by the owner or operator of the facility or
             vessel or by any other responsible party, the President
             may allow such person to carry out the action, conduct
             the remedial investigation, or conduct the feasibility
           · study in accordance with section 9622 of this title.

      6.    For CERCLA response actions and enforcement purposes, the

Administrator of EPA is the President's delegate, as provided in operative

Executive Orders.

      7.    Under Section 107(a) of CERCLA, 42 U.S.~.§ 9607(a):

            ( 1) [T]he owner and operator of a vessel or a facility,




                                          3
       Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 4 of 17




              (2) any person who at the time of disposal of any
              hazardous substance owned or opetated any facility at
              which such hazardous substances were disposed of, [or]

              (3) any person who by contract, agreement, or otherwise
              arranged for disposal or treatment, or arranged with a
              transporter for transport for disposal or treatment, of
              hazardous substances owned or possessed by such
              person, by any other party or entity, at any facility or
              incineration vessel owned or operated by another party or
              entity and containing such hazardous substances, ...

              shall be liable for-

              (A) all costs of removal-or remedial action incurred by
                  the United States Government or a State or an Indian
                  tribe not inconsistent with the national contingency
                  plan ...

       8.    Under Section 106(a) of CERCLA, 42 U.S.C. § 9606(a), the United

States is also authorized to seek injunctive relief necessary to abate an imminent

and substantial endangerment to the public health or welfare, or the environment,

that may result from an actual or threatened -release of a hazardous substance at or

from a facility.

                                THE DEFENDANT

       9.    FWEC is incorporated in the State of Delaware.

       10.   FWEC is a person within the meaning of Section 101(21) of

CERCLA, 42 U.S.C. § 9601(21) and Section r03 ofHSCA, 35 P.S. § 6020.103.

       11.   FWEC is the former owner of approximately 105 acres of property

located in the Crestwood Industrial Park complex in Mountain Top, Luzerne

                                          4
        Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 5 of 17




County, Pennsylvania, which was used for the manufacture and fabrication of large

pressure vessels .("Former FWEC Facility").

        12,   Foster Wheeler Corporation, FWEC's legal predecessor, owned and

operated substantially all of the Former FWEC Facility from 1953 through 1974.

Specifically during this time, Foster Wheeler Corporation owned and operated

approximately 104.3 acres of the Former FWEC Facility.

        13.   In 1974, Foster Wheeler Corporation assigned all of the assets of the

Former FWEC Facility to FWEC. FWEC acquired the remaining 1.398 acres of

the Former FWEC Facility in 1983.

        14.   FWEC is the legal successor to Foster Wheeler Corporation.

        15.   FWEC owned and operated the Former FWEC Facility from 1974

through 1984, at which time the Former FWEC Facility was closed and offered for

sale.

                                     THE SITE

        16.   The Site is comprised of three named areas.

        17.   The Site includes the Defendant's Former FWEC Facility. The Site

also includes any areas at which hazardous substances released at or from this

facility have come to be located, including an area of groundwater contamination

located south and southwest of the Former FWEC Facility and encompassing

approximately 295 acres of mixed land use (mainly residential), which extends


                                          5
       Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 6 of 17




from east to west along Church Road and Watering Run (the "Affected Area").

The Site further includes eight surrounding industrial properties located

immediately south and west of the Former FWEC Facility (the "SIPs").

                           GENERAL ALLEGATIONS

       18.   Foster Wheeler Corporation, FWEC's former parent company,

acquired nearly all of the Former FWEC Facility in several transactions between

1953 and 1961, and operated the facility until 1974.

       19.   Foster Wheeler Corporation transferred its ownership and operation of

the Former FWEC Facility and all associated assets to FWEC in 1974.

       20.   FWEC owned and operated the Former FWEC Facility from 1,974

until 1984, including a small portion of the facility that FWEC acquired in 1983.

       21.   FWEC and Foster Wheeler Corporation manufactured and fabricated•.

large pressure vessels utilized in various industrial applications, including oil

refineries, electric utility plants, and the shipping industry, at the Former FWEC

Facility.

       22.   In connection with this activity, FWEC and Foster Wheeler

Corporation utilized trichloroethylene ("TCE") as a metal cleaner for their

manufacturing and fabrication processes at the Former FWEC Facility, including

to remove lubricants or cutting oils from machined metal parts.




                                           6
       Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 7 of 17




       23.   TCE is a listed hazardous substance, 40 C.F.R. § 302.4, and is a

hazardous substance within the meaning of 42 U.S.C. § 9601(14).

       24.   Hazardous substances, including TCE, were released and disposed of

at the Former FWEC Facility during the times that FWEC and its corporate

predecessor owned and operated the facility.

       25.   From 1984 to 1991, FWEC conducted several Site investigations

under the direction and supervision of Plaintiffs. These investigations revealed

that soil and groundwater at the Former FWEC Facility was contaminated with

TCE.

       26.   Between 1991 and 1993, FWEC implemented several Interim

Remedial Measures under the direction and supervision of Plaintiffs, including a

groundwater extraction and treatment system, to remove TCE contamination from

the soil and control and stabilize TCE contamination in the groundwater

downgradient of the facility. FWEC has continued to sample and monitor the

effectiveness of these actions since 1995.

       27.   Since 2004, when FWEC discovered TCE contamination in

groundwater located in the Affected Area, FWEC has performed additional

environmental investigations and response actions to address groundwater

contamination in the Affected Area, under the direction and supervision of




                                             7
       Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 8 of 17




Plaintiffs, pursuant to an Administrative Order on Consent for Removal Response

Action, EPA Docket No. CERC-03-2005-0349DC.

      28.    Pursuant to Section 105 of CERCLA, 42 U.S.C. § 9605, EPA

proposed the Site for listing on the National Priorities List (''NPL") on April 9,

2009. The Site has not been listed on the NPL because FWEC agreed to perform

cleanup activities under the Superfund Alternative Approach, as set forth in EPA's

June 17, 2004 Office of Solid Waste Remediation ("OSWER") Directive No.

9208.0-18 (superseded by the Updated Superfund Response and Settlement

Approach for Sites Using the Superfund Alternative Approach, OSWER Directive

No. 9200.2-125 (September 28, 2012)).

      29.    On April 9 2009, pursuant to an Administrative Order on Consent for

Remedial Investigation/Feasibility Study, Docket No. CERC-03-2009-0061DC

that FWEC entered into with EPA, FWEC agreed to perform a Remedial

Investigation and Feasibility Study ("RI/FS") of the Site as part of the CERCLA

process of remedy selection.

      30.    FWEC commenced the RI/FS in April 2009, pursuant to 40 C.F.R. §

300.430. During the course of the RI/FS, FWEC performed additional interim

response actions, including the installation of vapor intrusion mitigation systems.

      3L     EPA approved FWEC's Final RI Report on June 21, 2017, and the

Final FS Report in April 12, 2018.


                                          8
       Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 9 of 17




      32.    In accordance with the National Contingency Plan, 40 C.F.R. Part

300, as amended (''NCP"), EPA issued an IROD on September 25, 2018, which

described the selected Interim Remedy for the Site. The IROD addresses

sediment, soil, and groundwater contamination at the Former FWEC Facility and

Sitewide vapor intrusion, including the response actions FWEC has taken to date

that are still operational (the groundwater extraction and ti:eatment system installed

in the early 1990s and the vapor intrusion mitigation systems installed during the

RI/FS). The IROD does not address groundwater contamination in the SIPs and
                  I
                 1;     .
Affected Area, specifying that EPA requires additional information to screen and

evaluate remedial alternatives for those aspects of the Site. EPA will select a final

remedy for the entire Site, including the Former FWEC Facility, the SIPs, and the

Affected Area, in a future decision document.

      33.    On May 22, 2019, EPA entered into an Administrative Order on

Consent for Interim Remedial Design, EPA Docket No. CERC-03-2019-005 lDC,

with FWEC requiring FWEC to commence the Interim Remedial Design for the

Interim Remedy selected in the IROD.

                            SPECIFIC ALLEGATIONS

      34. · The Site and Former FWEC Facility are each a "facility "within the

meaning of Section 101(9) ofCERCLA, 42 U.S.C. § 9601(9), and a "Site" within

the meaning of Section 103 ofHSCA, 35 P.S. § 6020.103.


                                          9
      Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 10 of 17




      3 5.   TCE is a "hazardous substance" within the meaning of Section

101(14) ofCERCLA, 42 U.S.C. § 9601, and Section 103 ofHSCA, 35 P.S. §

6020.103 .

      .36.   Hazardous substances, including !CE, were poured onto the ground

or were buried, dumped, disposed of, or leached into the soil, surface and/or

groundwater at the Former FWEC Facility and Site.

      3 7.   FWEC and its corporate predecessor used TCE as part of their

manufacturing and fabrication activities at the Former FWEC Facility.

      38.    FWEC and its corporate predecessor disposed of hazardous

substances, including TCE, at the Former FWEC Facility.

      39.    Hazardous substances, including TCE, were released to the

environment, including soils, at and from the Former FWEC Facility during the

times that FWEC and its corporate predecessor owned and operated the facility.

      40.    Hazardous substances, including TCE, initially deposited at the

Former FWEC Facility, have come to be located at the Site, including ii;i the

groundwater beneath and downgradient of the Former FWEC Facility.

      41.    As a result of the releases or threatened releases of hazardous

substances, including TCE, at or from the Site, EPA and PADEP have conducted

and will continue to conduct various response,actions at the Site.




                                         10
        Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 11 of 17




                  FIRST CLAIM FOR RELIEF
 (LIABILITY FOR RESPONSE COSTS UNDER CERCLA § 107 and HSCA
                           § 507)

        42.   Paragraphs 1 through 41 are realleged and incorporated herein by

reference.

        43.   There have been "releases" and/or "threatened releases" of hazardous

substances into the "environment," within the meaning of Sections 101 (8) and

(22), 104(a), andl07(a) ofCERCLA, 42 U.S.C. §§ 9601(8) and (22), 9604(a),
                                                                          '
9607(a), and Sections 103, 501, 507, and 701 ofHSCA, 35 P.S. §§ 6020.103,

6020.501, 6020.507, and 6020.701, at or from the Former FWEC Facility and the
                               \



Site.

        44.   In connection with these releases or threatened releases of hazardous

substances at or from the Former FWEC Facility. and the Site, the United States

arid PADEP have taken and will continue to take response actions, and have

incurred and will continue to incur costs of response, within the meaning of

Sections 101(25) and 107 of CERCLA, 42 U.S.C. §§ 9601(25) and 9607, and

Sections 103, 501, and 507 ofHSCA, 35 P.S. §§ 6020.103, 6020.501 and

6020.507.

        45.   The response actions taken and to be taken at the Site are not

inconsistent with the NCP.




                I                         11
      Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 12 of 17




      46.    Defendant is the former owner and/or operator of a facility and/or Site

from which there has been a release or threatened release of a hazardous substance,

which has caused and continues to cause the United States and PADEP to incur

response costs.

      47.    Pursuant to Section 107(a)(2) of CERCLA, 42 U.S.C. § 9607(a)(2),

and Section 507 ofHSCA, 35 P.S. § 6020.507, Defendant is liable, as a person

who at the time of disposal of a hazardous substance owned and/or operated a

facility at which such hazardous substance was disposed of, to the United States,

for all costs incurred and to be incurred by the United States, and to PADEP, for all

costs incurred and to be incurred by PADEP, in connection with the Site, including

enforcement costs and interest on all such costs.

      48.    Under Sections 507 and 701 of HSCA, 35 P.S. §§ 6020.507 and

6020.701, Defendant is liable to PADEP for all response costs incurred or to be

incurred by PADEP in connection with the Site.

                  SECOND CLAIM FOR RELIEF
 (LIABILITY FOR PERFORMANCE OF INTERIM REMEDY TO ABATE
     ENDANGERMENT UNDER CERCLA § 106 and HSCA § 1103)

      49.    Paragraphs 1 through 48 are realleged and incorporated by reference.

      50.    The Pr~sident, through his delegate, the Regional Administrator of

EPA Region III, has determined that there may be an imminent and substantial

endangerment to the public health or welfare or the environment because of the


                                         12
         Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 13 of 17




releases and/or threatened releases of hazardous substances, including TCE, at or

from the Site, and has determined that response actions are necessary at the Site.

PADEP, as the State Agency responsible for the protection of the public's health

and the environment, has also determined that response actions are necessary at the

Site.

         51.   Section 106(a) of CERCLA, 42 U.S.C. § 9606(a) authorizes the

United States to bring an action to secure such relief as may be necessary to abate a

danger or threat at the Site. Section 1103 ofHSCA, 35 P.S. § 6020.1103, similarly

authorizes the Department to bring an action to secure such relief as may be

necessary to abate a danger or threat at the Site.

         52.   Implementation of the Interim Remedy selected in the IROD is

necessary to abate the danger to public health or welfare and the environment

posed by the actual and threatened releases of hazardous substances, including

TCE, at the Site.

         53.   Pursuant to Section 106(a) of CERCLA, 42 U.S.C. §§ 9606(a), and

Section 1103 ofHSCA, 35 P.S. § 6020.1103, Defendant is liable for the

implementation of the Interim Remedy selected in the IROD.

                         THIRD CLAIM FOR RELIEF
        (Declaratory Judgment for Future Response Costs under CERCLA §
                                    113(g)(2))

         54:   Paragraphs 1 through 53 are realleged and incorporated by reference.


                                           13
      Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 14 of 17




       55.    The United States and PADEP will continue to incur response costs at

the Site including, inter alia, oversight of the performance and long term

monitoring of the Interim Remedy and enforcement costs.

       56.    Pursuant to Section 113(g)(2) of CERCLA, 42 U.S.C. § 9613(g)(2),

the United States and PADEP are entitled to a declaratory judgment that will be

binding on any subsequent actions to recover future response costs or damages,

finding that Defendant is liable to the United States and P ADEP, under Section

107(a) ofCERCLA, 42 U.S.C. § 9607(a), for future response costs, not

inconsistent with the NCP, to be incurred by the United States and PADEP with

respect to the Site.

                                PRAYER FOR RELIEF

       57.    WHEREFORE, Plaintiffs respectfully request that this Court:

                 a. Enter judgment in favor of the United States and PADEP, under

                       Section 107(a) ofCERCLA, 42 U.S.C. § 9607(a), and Section

                       507 ofHSCA, 35 P.S. § 6020.507, holding Defendant liable for

                       all unreimbursed costs incurred by the United States and

                       PADEP in connection with the Site, including interest;

                 b. Enter judgment in favor of the United States and P ADEP, under

                       Section 106(a) ofCERCLA, 42 U.S.C. § 9606(a), and Section

                       1103 ofHSCA, 35 P.S. § 6020.1103, holding Defendant liable


                                            14
Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 15 of 17




           for performance of, and ordering Defendant to perform, the

          · Interim Remedy selected in the IROD, to abate the conditions at

           the Site that may present an imminent and substantial

           endangerment to the public health or welfare or environment;

        c. Enter a declaratory judgment in favor of the United States and

           PADEP and against Defendant, pursuant to Section

           113(g)(~)(B) of CERCLA, 42 U.S.C. § 9613(g)(2)(B), that will

           be binding in any action to recover further response costs

           incurred by the United States and/or P ADEP in connection with

           the Site, finding Defendant liable for such future responses

           costs.

        d. Award the United States and PADEP their costs of this action;

           and

        e. Grant such other and further relief as the Court deems

           appropriate.




                                 15
 Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 16 of 17




Respectfully Submitted,

FOR THE UNITED STATES OF AMERICA:




                            ob    E. Hanso
                          Tri Attorney
                          U.S. Department of Justice
                          Environment and Natural Resources Division
                          Environmental Enforcement Section
                          999 18 th Street
                          South Terrace, Suite 370
                          Denver, CO 80202
                          ((303) 844-1558
                          robyn.hanson@usdoj.gov


                            DAVID J. FREED
                          , United State.s Attorney

                           ::>--:: . ~
                          Samuel S. Dalke
                                                                       I


                          Assistant U.S. Attorney
                          PA Bar No. 311803
                          228 Walnut Street, 2nd Floor
                          P.O. Box 11754
                          Harrisburg, PA 17108-1754
                          Tel: (717) 221-4482
                          samuel.s.dalke@usdoj.gov




                                    16
    Case 3:19-cv-01620-UN4 Document 1 Filed 09/19/19 Page 17 of 17




FOR THE COMMONWEALTH OF PENNSYLVANIA, DEPARTMENT OF
ENVIRONMENTAL PROTECTION:

                          /\~~ ~ ~
                         Michael T. Ferrenc"e'----
                         Assistant Counsel
                         Pennsylvania Department of Environmental
                         Protection
                         Office of Chief Counsel, Northeast Region
                         2 Public Square
                         Wilkes-Barre, PA 18701-191
                         (570) 826-2259
                         mferrence@pa.gov




                                  17
